OPINION
RESTANI, Judge.
This is an appeal from a denial of petition for a writ of habeas corpus. Petitioner Rigoberto Felipe Monier seeks restoration of good time credit and expungement of a disciplinary report based on deprivation of procedural due process.
The record reveals that Monier received proper advance written notice of the charges that led to the disciplinary measures challenged here, and there is no assertion that he did not receive a written decision. Monier also waived his right to representation. Monier’s complaint is that the initial decision-maker, without consulting an expert, concluded that handwriting on a threatening note was similar to that of Monier. The ensuing administrative appeals, which were largely on the same basis, were denied.
Essentially, as the District Court found, the discipline was imposed in accordance with the requirements of Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). The threatening note itself and another note found in Monier’s locker referencing the target inmate, as well as the testimony of the target that Monier had problems with him, among other evidence, provided a factual basis for the finding that Monier threatened another individual with bodily harm in violation of prison rales.
We will affirm the judgment of the District Court denying the petition for a writ of habeas corpus.